Citation Nr: 1732944	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include as secondary to a service-connected cervical spine disability.  

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1994.  He also had additional service in the Puerto Rico Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2007 and January 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Board, in part, remanded the issues of entitlement to service connection for bilateral CTS and for a sleep disorder, both to include as secondary to a service-connected cervical spine disability.  Thereafter, the Board remanded these claims again in July 2015.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

These claims were previously remanded by the Board in August 2012 to afford the Veteran VA examinations in order to determine the etiology of his claimed bilateral CTS and sleep disorder.  Thereafter, the RO afforded the Veteran a VA examination in regard to CTS in September 2012.  The VA examiner diagnosed the Veteran with bilateral CTS and found that such disorder was not caused by his service-connected cervical spine disability.  The examiner explained that CTS was a focal injury at the wrist level, and not in the roots that are located in the cervical spine.  The examiner maintained that the Veteran's actual condition was a peripheral neuropathy, not a radiculopathy.  However, the Board remanded this claim to afford the Veteran another VA examination in July 2015 because the examiner did not address direct service connection for bilateral CTS or whether such disorder was aggravated by his service-connected cervical spine disability.  

Subsequently, the Veteran was examined again in regard to this claim in November 2015.  The examiner did not find any relevant symptomatology and concluded that there was no current subjective or objective evidence of bilateral CTS.  However, the examiner's conclusion is based on an inaccurate factual basis as the September 2012 VA examiner diagnosed the Veteran with bilateral CTS.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo, 26 Vet. App. at 107 ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.").  Therefore, remand is required to afford the Veteran another VA examination in regard to this claim.

In regard to the Veteran's sleep disorder claim, a November 2007 VA treatment record noted that the Veteran had insomnia and nightmares.  The assessment also noted the presence of depression and sleep disturbances.  In addition, a March 2014 VA treatment record noted a provisional diagnosis of unspecified sleep apnea and recommended the Veteran undergo a sleep assessment.  

Pursuant to the August 2012 Board remand, the Veteran was afforded a VA psychiatric examination the following month in regard to this claim.  The examiner found that the Veteran's reports of difficulty sleeping were attributable to drug and alcohol related conditions.  However, the examiner did not indicate whether the Veteran had a diagnosed sleep disorder or specifically address whether the Veteran had a current sleep disorder that had its onset during service or was otherwise related to service, to include as secondary to the Veteran's service-connected cervical spine disability.  Due to these deficiencies, the Board remanded this claim to afford the Veteran another VA examination in July 2015.  

Thereafter, the Veteran was afforded VA psychiatric assessments in September and November 2015 and a VA examination in regard to sleep apnea in September 2015.  Neither of the VA psychiatrists diagnosed the Veteran with a sleep disorder.  While the September 2015 VA psychiatrist noted that he did not rule out such a diagnosis, he reported he was unable to reach a conclusion because the Veteran was misrepresenting his symptoms.  Likewise, the November 2015 VA psychologist found that the Veteran's reporting inconsistencies prevented him from providing a diagnosis.  She further noted that the Veteran did not meet a diagnosis of a sleep disorder independently.  

While the September and November 2015 VA examiners provided detailed assessments in regard to the presence of a psychiatric sleep disorder, the September 2015 VA examination in regard to sleep apnea is not adequate to decide the claim.  In this regard, the examiner concluded that the Veteran did not have sleep apnea without performing any testing or providing sufficient rationale.  He also failed to offer sufficient rationale to support his conclusion that if the Veteran had sleep apnea, it would not be related to service.  Therefore, a remand is also required to afford the Veteran another examination in regard to his claim of service connection for a sleep disorder.  

In addition, remand is required to allow the RO to associate post-service treatment records identified by the Veteran with the file.  In this regard, the Veteran submitted authorization for the RO to obtain treatment records for a Dr. L.J.O. in October 2015.  The RO informed him in September 2016 that an updated authorization was required to obtain these records.  Thereafter, the Veteran provided an updated authorization in January 2017; however, the RO did not associate such records with the file or make a finding that they were unavailable.  On appeal, the RO should request the Veteran provide an updated authorization to obtain these records and thereafter associate these records with the file.  The Board notes that one of the authorizations indicates that Dr. L.J.O. may work at a VA Medical Center.  So, if the Veteran's request for these records is ultimately one for VA records that have already been obtained, this should be explored.

Furthermore, while on remand, updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from August 2015.

2.  Contact the Veteran and request all information and authorization necessary to obtain all treatment records from Dr. L.J.O.  Determine if Dr. L.J.O. is a VA doctor for which records have already been obtained.  The Veteran should be informed that, in the alternative, he may obtain and submit the records to the RO.  Upon receipt of the authorization, take appropriate action to contact the provider and request the Veteran's complete records.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the records development indicated above, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his currently diagnosed bilateral CTS, to include as secondary to a service-connected cervical spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that bilateral carpal tunnel syndrome is related to, or had its onset during, service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of right and left upper extremity problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected cervical spine disability caused or aggravated his currently diagnosed bilateral carpal tunnel syndrome.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of bilateral carpal tunnel syndrome by the Veteran's service-connected cervical spine disability is found, the examiner must attempt to establish a baseline level of severity of the diagnosed bilateral carpal tunnel syndrome prior to aggravation by the service-connected disability.  

A rationale for all opinions expressed should be provided.

4.  After completing the records development indicated above, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed sleep disorder.  The Veteran should be afforded all necessary testing to determine if he has sleep apnea.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep disorders, to include insomnia and sleep apnea, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for sleep complaints during service and his reports of sleep problems since service.  

The examiner must further opine as to whether the Veteran's service-connected cervical spine disability caused or aggravated any currently diagnosed sleep disorders, to include insomnia and sleep apnea.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed sleep disorders by the Veteran's service-connected cervical spine disability is found, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep disorders prior to aggravation by the service-connected disability.  

A rationale for all opinions expressed should be provided.

5.  Finally, readjudicate the appeal.  If any benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

